Case 6:20-cv-00519-JCB-JDL Document 21 Filed 03/16/21 Page 1 of 1 PageID #: 70




                                   No. 6:20-cv-00519

                                 Charles Elton Ward,
                                      Plaintiff,
                                          v.
                                Anderson County Jail,
                                     Defendant.


                                        ORDER

                This civil action was referred to United States Magistrate
            Judge John D. Love pursuant to 28 U.S.C. § 636(b)(3). Doc. 3.
            The magistrate judge issued a report recommending that
            plaintiff’s lawsuit be dismissed, without prejudice to any
            right plaintiff may have in state court, for the failure to state a
            claim upon which relief can be granted. Doc. 19. A copy of this
            report was sent to plaintiff at his last-known address, and the
            docket reflects that plaintiff received a copy on February 10,
            2021. Doc. 20. Plaintiff has not filed objections.
                When no party objects to the magistrate judge’s report and
            recommendation, the court reviews it only for clear error. See
            Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th
            Cir. 1996). Having reviewed the magistrate judge’s report,
            and being satisfied that it contains no clear error, the court ac-
            cepts its findings and recommendation. The court orders that
            plaintiff’s lawsuit is dismissed, without prejudice to any right
            he may have in state courts, for the failure to state a claim
            upon which relief can be granted pursuant to 28 U.S.C.
            § 1915A(b)(1).
                                   So ordered by the court on March 16, 2021.



                                                J. C AMPBELL B ARK ER
                                              United States District Judge
